Title: To Thomas Jefferson from John Drayton, 30 August 1802
From: Drayton, John
To: Jefferson, Thomas


          
            Sir
            South Carolina Charleston August 30th: 1802:
          
          I have the honor of herewith transmitting you, a certified copy of a Talk, lately received from the head men of the Upper Cherokee indians. The purport, I flatter myself will be gratifying to you: and I have written them, that I will promptly transmit any matters, which you may think proper to communicate to them through me, on the subject.
          With high respect and consideration I have the honor to be Sir Yr. most obt. svt.
          
            John Drayton
          
        